Citation Nr: 1141007	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  07-17 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a rating in excess of 10 percent for degenerative joint disease (DJD) of the right knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant served on active duty from January 1992 to March 1992.  This matter is before the Board of Veterans' Appeals  (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over the case was subsequently returned to the RO in Indianapolis, Indiana.  The appellant was scheduled for a hearing before the Board at the Indianapolis, Indiana RO in February 2011; she failed to report for the hearing and has not requested that the hearing be rescheduled.  This case was before the Board in May 2011 when it was remanded for additional development.

As was noted by the Board in May 2011, the appellant has raised a claim to reopen a previously denied claim of entitlement to service connection for a left knee disability.  See January 2010 VA Form 9.  This matter is once again referred to the originating agency for appropriate action. 


FINDING OF FACT

For the period of the appeal, the appellant's right knee DJD has been manifested by X-ray evidence of mild osteoarthritis and limitation of flexion; flexion has not been limited to less than 45 degrees; and neither locking, instability, recurrent subluxation, nor limited extension has been present. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for right knee DJD are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')." 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the appellant was provided all required notice by correspondence sent in May 2006, prior to the initial adjudication of the claim. 

Regarding VA's duty to assist, all appropriate development to obtain the appellant's available, pertinent medical records has been completed.  The appellant has not identified any available, pertinent evidence that remains outstanding.  The appellant underwent appropriate VA examinations in 2006 and 2009.  An additional examination was scheduled for June 2011; however, the appellant failed to report for this examination, and offered VA no explanation for her absence.  "[T]he duty to assist is not always a one-way street.  If a [claimant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The appellant also failed to report for hearings scheduled in 2008 and 2011.  Evidentiary development is complete. 

Accordingly, the Board will address the merits of the claim. 

II.  Law and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can practically be determined, the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings are appropriate in an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Under Diagnostic Code 5003, degenerative arthritis is rated on the basis of limitation of motion for the specific joint involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

The rating schedule provides for a 10 percent rating for slight recurrent subluxation or lateral instability, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a , Diagnostic Code 5257. 

Under Diagnostic Code 5258, dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258. 

Flexion of the leg limited to 60 degrees warrants a noncompensable rating, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Extension limited to 5 degrees warrants a noncompensable rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Flexion of the knee to 140 degrees is considered full and extension to 0 degrees is considered full.  See 38 C.F.R. § 4.71, Plate II. 

VA's General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-98, (August, 1998).  Moreover, the General Counsel  has also held that separate ratings may be assigned for disability of the same joint under Diagnostic Codes 5260 (for limitation of flexion) and 5261 (for limitation of extension).  VAOGCPREC 9-2004 (September, 2004). 

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.  Analysis 

Initially, the Board notes that it has reviewed all of the evidence in the appellant 's claims files, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

Historically, the appellant was granted service connection for right knee DJD, rated 10 percent from October 29, 2004, in a June 2005 rating decision.

VA outpatient treatment records dated from June 2005 to February 2006 note the appellant's complaints of right knee pain with occasional falls.

In February 2006, the appellant submitted a claim for an increased rating.  She stated that she was having more pain and instability in her right knee, and had to use crutches to walk. 

In a May 2006 statement, the appellant indicated that she had received no private treatment for her right knee disability.

A July 2006 VA examination report notes the appellant's history of a right knee sprain in service and current complaints of right knee pain, especially when ambulating.  She indicated that she was unable to squat or use the stairs, and had not worked since February 2006.  She reported to the examination in a wheelchair.  She denied having any incapacitating episodes in the past year.  The examiner noted that the Veteran was morbidly obese, which has increased the pain in her joints.  On examination, she was able to walk a short distance without assistive devices but with limping.  No deformity was noted.  There was mild pain on palpation of the knee cap.  Range of motion of the right knee was from 0 degrees of extension to 130 degrees of flexion, with pain.  During repetitive motion, the appellant had increased pain, easy fatigability, and lack of endurance, but no additional limitation of motion.  There were no clinical signs of instability in any ligament.  Lachman test and McMurray test were negative.  X-ray studies revealed mild degenerative changes with no obvious fracture or dislocation.  

A December 2006 private MRI report notes findings of DJD of the medial joint compartment, no obvious ligamentous or meniscal tears, minimal edema and superficial varicosities.

VA and private treatment records dated from 2007 to 2009 note that the appellant was seen with complaints of knee pain.  A March 2007 VA outpatient treatment record notes that the appellant used a wheelchair or crutches to ambulate.  On examination, range of motion of the right knee was from 0 to 140 degrees without difficulty.  No instability, effusion, or crepitus was noted.  X-ray studies revealed minimal DJD and MRI studies revealed mild degenerative changes with no obvious tears.  An October 2007 private rheumatology consultation report from Dr. S. notes the appellant's complaints of joint pain (knees, back, hands, ankles, hips, shoulders, neck) and difficulty walking.  It was noted that the appellant used a crutch to ambulate.  Dr. S. noted that the appellant was moderately obese.  Examination revealed tenderness along her right knee.  

A September 2009 VA examination report notes current complaints of right knee pain, especially when ambulating and using stairs.  She denied any history of locking or incapacitating episodes.  The appellant indicated that she was not working.  The examiner noted that the Veteran was morbidly obese, which has increased the pain in her joints.  She reported to the examination on crutches.  On examination, she was able to walk without crutches but with limping.  No deformity was noted.  There was no effusion.  Range of motion of the right knee was from 0 degrees of extension to 130 degrees of flexion, with pain.  During repetitive motion, the appellant had increased pain, easy fatigability, and lack of endurance, but no change in range of motion.  There were no clinical signs of instability in any ligament.  Lachman test and McMurray test were negative. 

The appellant was scheduled for an additional VA medical examination in June 2011; she failed to report for this examination.  Additionally, while notified of her failure to report in a July 2011 SSOC, she did not provide an explanation for her absence. 

Other evidence of record includes a June 2008 determination by the Social Security Administration (SSA), which found the Veteran to be disabled, effective March 2006, based on the following disabilities: osteoarthrosis and allied disorders and anxiety related disorders. 

For the period of the appeal, the appellant's right knee disability is evaluated as 10 percent disabling.  Based on a review of the evidence of record, the Board concludes that the appellant is not entitled to an increased rating for this period.  A close review of the record reveals no distinct period during which the criteria for the next higher (20 percent) rating were met or more nearly approximated for the right knee disability. 

Specifically, for the period at issue, the Board finds the appellant's service-connected right knee disability has been manifested by complaints of pain and X-ray evidence of mild osteoarthritis and flexion limited to 130 degrees, without evidence of lateral instability, recurrent subluxation, or limited extension, including as a result of pain or functional loss.  See Diagnostic Codes 5257, 5260, 5261. 

Additionally, the medical evidence has not demonstrated any ankylosis (Diagnostic Code 5256), removal of semilunar cartilage (Diagnostic Code 5258), impairment of the tibia and fibula (Diagnostic Code 5262), or genu recurvatum (Diagnostic Code 5263).  Therefore, these diagnostic codes are inapplicable in this case.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence). 

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

In this case, the manifestations of the disability are contemplated by the schedular criteria.  Therefore, referral of this case for extra-schedular consideration is not in order. 


ORDER

Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right knee is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


